Citation Nr: 1743429	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating greater than 10 percent for lumbosacral strain.

(The issue of entitlement to service connection for a left shoulder disability is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1996 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2014 and September 2016, the above claims were remanded for additional development.  Based on the association of VA treatment records and records from the Social Security Administration (SSA), the attempts to schedule a VA examination for the low back, and a readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's low back disability is manifested by daily back pain, limitation of motion and tenderness, but not by limitation of forward flexion of the lumbosacral spine to 30 degrees or less, ankylosis, or incapacitating episodes requiring bedrest and treatment by a physician.



CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no higher, for lumbosacral strain have been met for the entire period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237-5010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in September 2009 and November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Records from the Social Security Administration (SSA) have been associated with the claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, the Veteran underwent multiple VA examinations for his service-connected back disability, most recently in July 2016.  The September 2016 Board remand found this examination to be inadequate and remanded the claim for additional VA examination.  As such, the Veteran was scheduled for another VA examination in April 2017, but the record indicates that the Veteran failed to appear.  Neither the Veteran nor his representative have argued that he did not receive notice of the scheduled examination, despite indication in the June 2017 Supplemental Statement of the Case (SSOC) that his claim was being denied based on his failure to appear for the scheduled examination, or advanced any other argument to account for the Veteran's failure to appear.  In that regard, the Board notes that because the Veteran failed to report to the VA examination scheduled in connection with a claim for increase the claim may be denied; however, as the Veteran did appear for multiple other VA examinations during the appellate time period, the Board will evaluate the claim based on the evidence of record.  See 38 C.F.R. §  3.655(b) (2016).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's low back disability is rated under DC 5237-5010 as analogous for lumbosacral strain (DC 5237) and traumatic arthritis (DC 5010).  38 C.F.R. § 4.71a, DCs 5237, 5010 (2016).  The Veteran alleges his low back disability is more severe than currently rated.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id, Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id, Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id, Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes. The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

Prior to the appellate time period, a July 2007 VA treatment record documented lower back pain with sciatica.  VA treatment records document numerous complaints of ongoing back pain, rated as between 4 and 8 out of 10 both before and immediately after filing his claim for increased rating.  In June 2009, the Veteran was involved in a motor vehicle accident.

In an October 2009 SSA filing, the Veteran indicated that currently his back hurt all the time.  He had back spasms 3 times per day and his back would tighten up and spasm if he lifted anything for more than 5 minutes.  The Veteran indicated that he was terminated from his last job because his medication was making him fall asleep at work.

The Veteran was afforded a VA examination in November 2009.  The Veteran reported problems holding 20 to 30 pounds for 5 to 10 minutes without having pain in the low back.  He had back spasms at work when standing or lifting, although he was no longer working.  He denied urinary or fecal incontinence.  He also denied erectile dysfunction and numbness, paresthesias, and lower extremity weakness.  The Veteran denied a history of fatigue, but there was decreased motion, stiffness, weakness, and spasms.  The Veteran reported pain that was moderate and sharp and had its onset with prolonged standing and walking.  There was radiation of pain to the middle of the back.  He denied any flare-ups or incapacitating episodes.  He used an orthotic insert in the shoes and a brace.  The Veteran could walk more than a quarter of a mile but less than one mile.  On examination, the Veteran had normal posture, head position, and gait.  There was no abnormal spinal curvature or ankylosis.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Upper and lower extremity muscle strength was 5 out of 5.  Sensation and reflexes were normal.  Thoracolumbar range of motion testing showed forward flexion to 90 degrees, extension to 25 degrees, left and right later flexion to 17 degrees, and right and left lateral rotation to 30 degrees.  The combined range of motion was 209 degrees.  There was no additional objective evidence of pain or limited motion with repetitive motion.  With straight leg raise testing the Veteran developed a tremor in the legs that resolved with rest.  The back disability resulted in moderate effects on chores and exercise; mild effects on shopping; and no effects on sports, recreation, traveling, feeding, bathing, dressing, toileting, and grooming, although the Veteran had not played sports since 2001.

In a 2011 SSA Disability Report, the Veteran reported lower back pain that was spreading and worsening since September 2010 and now was radiating down his buttocks and back of legs.  The Veteran relied on a friend to shop, clean, and do chores for him.  He was able to play billiards, but had to position himself carefully so as not to hurt his back.  It was painful to walk and he did use a cane that was prescribed.  He reported lower back pain that was aching, stabbing, and cramping.  He described difficulty picking up objects, yard work, exercise, and walking for long periods of time and that pain medication made him sleepy and lose focus.  On the other hand, he reported that prescription sleep medication did not work. 

The Veteran underwent another VA examination in November 2013.  The examiner noted review of the claims file.  The Veteran continued to report problems lifting more than 20 to 30 pounds for 5 to 10 minutes without having low back pain.  He also had back spasms and pain when working in a warehouse in 2009 when standing or lifting, but he was no longer working.  He took pain medication 6 to 7 times per week.  The Veteran reported flare-ups 6 times per week caused by increased activity lasting for about 2 to 3 hours.  Flares caused back spasms that were relieved by lying down and relaxing.  A hot bath also was helpful.  Range of motion testing showed forward flexion to 75 degrees, with pain onset at 60 degrees; extension to 30 degrees or greater, with pain onset at 20 degrees; right and left lateral flexion and rotation were to 30 degrees or greater, with pain onset at 30 degrees or greater.  The combined range of motion was 225 degrees.  The Veteran was noted to be deconditioned.  Ranges of motion were unaffected by repetitive motion exercises.  There was functional limitation due to less movement than normal and pain on movement.  There was tenderness to palpation, but no guarding or muscle spasms on testing.  The Veteran had normal muscle strength without atrophy.  Reflexes and sensation were normal and there was no evidence of radiculopathy.  The Veteran did not have intervertebral disc syndrome.  He did not use any assistive devices.  The examiner noted that the Veteran's problems with lifting and other activities would limit his ability to work at a physically demanding job due to his back condition.  He would be able to work in a sedentary environment.

A May 2014 SSA determination noted that on examination straight leg raise testing was negative and the Veteran moved all extremities equally.  The Veteran had normal reflexes, sensation, and strength.  He remained able to drive, shop for a few hours, walk one half mile, cook, clean, and climb 3 flights of stairs without difficulty.  The SSA judge concluded that the Veteran was able to perform a range of medium work activity on an exertional basis, as he could sit for prolonged periods of time, stand and walk up to 6 hours in an 8 hour day, and lift and carry up to 25 pounds frequently and 20 pounds occasionally.  

The Veteran was scheduled for a VA examination in September 2014, but failed to appear, although the examination request indicated that notification was undelivered.  The RO subsequently tried to contact the Veteran about the missed examination, but was unable to reach him.

The Veteran underwent a VA examination in July 2016.  The examiner noted review of the medical records.  Since his last VA examination, in November 2013, the Veteran reported decreased extension in the lumbar spine.  He also had low back spasms when holding objects for a certain amount of time.  The low back pain was dull.  The Veteran denied symptoms of radiculopathy.  The Veteran described flare-ups, specifically that when his back pain was worse there was heavy pressure in the low back.  There was functional loss that was manifested by an inability to engage in prolonged standing or bend backwards or engage in heavy lifting, pushing, or pulling.  Range of motion testing showed forward flexion to 60 degrees, extension to 15 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees.  The combined range of motion was 190 degrees.  The examiner indicated that the decreased range of motion did not contribute to functional loss, but there was noted pain in all arcs of motion.  There was no evidence of pain with weight bearing.  There was no objective tenderness to palpation.  Following repetitive use testing, there was no change in the Veteran's range of motion.  The Veteran did not have objective guarding or muscle spasms of the spine.  The examiner indicated that there was, "Less movement than normal due to ankylosis, adhesions, etc.," and interference with standing.  Muscle strength was normal and there was no evidence of muscle atrophy.  Reflexes in the knees were hypoactive and normal in the ankles.  Sensation was normal.  Straight leg raising testing was negative bilaterally.  The Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  There was not ankylosis of the spine.  The Veteran had no neurologic abnormalities, such as bowel or bladder problems.  The Veteran did not have intervertebral disc syndrome.  He occasionally used a brace.

Again, the Veteran was scheduled for a VA examination in April 2017 and failed to appear.

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records and lay evidence as a whole support an increased rating for the Veteran's lumbosacral strain to 20 percent.  The Board notes that the July 2016 VA examination report included findings of 60 degrees of forward flexion, which meets the requirements for a 20 percent rating.  In addition, the Veteran had pain onset in forward flexion at 60 degrees during his November 2013 VA examination.  The Veteran had forward flexion to 90 degrees during the November 2009 VA examination; however, the report indicated that the Veteran had pain on forward flexion, but not at what point in the arc of motion that the pain started.  For these reasons, the Board finds that the 20 percent rating is warranted for the entire appellate time period.

The current evaluation contemplates pain on motion.  38 C.F.R. § 4.59 (2016).  In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  The Veteran's limitation of motion does not warrant a rating greater than 20 percent because flexion is not limited to less than 30 degrees nor is there ankylosis of the entire thoracolumbar spine.  The Board recognizes that the July 2016 VA examination report did not report the specific point in the arc of motion that the Veteran's pain in forward flexion began, but given that the Veteran failed to appear for the April 2017 VA examination and the November 2013 VA examination specifically found pain onset at 60 degrees, the Board finds no basis for assigning a rating greater than 20 percent under DC 5237-5010.  

Similarly, the Veteran is not entitled to a greater rating under any other DC. There is no evidence that the Veteran has intervertebral disc syndrome and, even if he had such a diagnosis, there is no evidence of incapacitating episodes requiring bed rest prescribed by a physician.  As such, a higher rating is not warranted under DC 5243.

DC 5010 provides that traumatic arthritis is to be rated under DC 5003.  Under DC 5003 degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2016).  In this case, even assuming a current diagnosis of degenerative arthritis, a separate rating under DC 5003 would not be warranted.  The Veteran's 20 percent rating is based on pain on movement and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's painful motion is not warranted.

In addition, as noted above, separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence. General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2016).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2016). 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

In that regard, the Board notes that the Veteran has reported on multiple occasions that he experiences radiating pain from the back into the lower extremities.  However, multiple examinations during the appellate time period have shown no objective evidence of radiculopathy or neuropathy due to the Veteran's service-connected low back disability.  Indeed, testing has consistently shown normal lower extremity muscle strength and sensation.  The Veteran had hypoactive reflexes during the July 2016 VA examination in the knees, but there is no indication that it is related to the low back disability.  There has been no evidence of muscle atrophy.  Given the foregoing, the Board provides significantly greater weight to the consistent objective medical findings of record, rather than the Veteran's lay assertions of radiating pain, of which he is competent to report but not competent to attribute to his service-connected low back disability.  The Board finds the Veteran's reports of radiating pain significantly problematic because the reports have been inconsistent.  As such, the Board concludes that a separate rating for neurological problems of the lower extremities is not warranted.

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Veteran denies bowel or bladder problems, as well as sexual performance problems.  Thus, no separate or higher rating is warranted for such neurologic abnormalities.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the back.  38 C.F.R. §§ 4.40, 4.45.  The evidence indicates that the Veteran has range of motion on testing that is consistent with the current rating assigned, even accounting for further limitation due to pain and/or following repetitive motion exercises.  The Board also finds it significant that the Veteran has normal muscle strength and no evidence of atrophy.  Thus, despite the Veteran's reported problems associated with the low back, he clearly is able to use the back in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  On one occasion, the Veteran reported to SSA that his pain medication made him sleepy.  This report warrants low probative weight because he did not repeat this report and because examiners have found him able to drive a vehicle and perform other daily activities without drowsiness that impaired function.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's low back disability not contemplated in the current 20 percent rating.  Therefore, the Board finds that a rating greater than 20 percent based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence warrants a 20 percent rating, but no higher, under DC 5237-5010 for the Veteran's service-connected low back disability.  The Board has considered whether staged ratings were appropriate in the present case.  However, for reasons discussed above, the Board finds that there is no competent evidence that the Veteran's service-connected back disability increased in severity during the appeal period sufficient to warrant a higher rating.  Therefore, a staged rating is unnecessary.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased rating of 20 percent, but no higher, for lumbosacral strain is granted.


REMAND

As to the acquired psychiatric disorder claim, pursuant to the September 2016 Board remand instructions, the Veteran was afforded a VA examination in November 2016.  In the resulting examination report, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, but did diagnose schizoaffective disorder, depressed type; cannabis use disorder, moderate; and stimulant use disorder, cocaine, moderate.  As to the etiology of the schizoaffective disorder, the examiner stated, "Available evidence does not indicate that his schizoaffective disorder began during his military service.  He reportedly was able to function adequately and complete the duration of his Army service.  This would've been difficult if not impossible had he had his present condition."  The foregoing opinion addresses in-service incurrence of the schizoaffective disorder, but fails to address whether such disability is otherwise etiologically related to service, as directed in the prior Board remand directive.  As such, the Board concludes that a remand is necessary for a supplemental medical opinion addressing this question of etiology.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the November 2016 VA PTSD examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner. 

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the diagnosed schizoaffective disorder (found not to have had its onset in service by the November 2016 examiner) is otherwise etiologically related to service.  

The medical professional is asked to explain the reasons behind any opinions expressed and conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the above is complete, readjudicate the claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


